United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
DEPARTMENT OF THE ARMY, DURHAM
U.S. ARMY HEALTH CLINIC, Carlisle, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0839
Issued: November 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2019 appellant filed a timely appeal from a February 28, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 28, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her conditions
were causally related to the accepted September 14, 2018 employment incident.
FACTUAL HISTORY
On January 10, 2019 appellant, then a 53-year-old custodian, filed a traumatic injury claim
(Form CA-1) alleging that she sustained hip and knee injuries on September 14, 2018 when her
legs straddled “like doing a split” when she was mopping while in the performance of duty. She
indicated that she did not immediately report her injury because she did not think anything was
wrong until she started experiencing knee problems. On the reverse side of the claim form, the
employing establishment controverted the claim. J.B., a supervisor, explained that appellant did
not report her injury within 30 days of the date of injury and that no medical evidence supporting
causal relationship was provided.
OWCP received work excuse slips dated October 5 and 15, November 13, and
December 5, 2018, and January 9, 2019, from Dr. James A. Oliverio, a Board-certified orthopedic
surgeon. A January 4, 2019 note from a nurse was also received regarding treatment provided.
A January 15, 2019 magnetic resonance imaging (MRI) scan of appellant’s left hip
interpreted by Dr. Elie M. Azar, an interventional radiologist, demonstrated signal changes in the
left femoral neck and intertrochanteric region consistent with bone infarcts.
In a January 22, 2019 treatment note, Dr. Adam Buerk, a Board-certified orthopedic
surgeon, indicated that appellant was seen for evaluation of left hip pain following an employment
injury. He noted that she had a “mechanical fall in September 2018 while mopping a floor at work
causing her to do a split.” Dr. Buerk diagnosed avascular necrosis with collapse, left hip.
In a development letter dated January 25, 2019, OWCP advised appellant that the evidence
received to date was insufficient to establish her claim. It informed her of the type of factual and
medical evidence necessary to establish her claim and provided a questionnaire for her completion.
OWCP afforded appellant 30 days to submit the necessary evidence.
OWCP received appellant’s supplemental statement describing the employment incident.
Appellant noted that her left leg straddled faster than her right leg; however, she was able to pull
herself back up. She explained that, while she experienced pain, she did not initially report the
incident because she did not believe that she was injured. Appellant continued to work, however,
a few days later, her knee swelled and she saw her physician. She explained that she did not
mention the incident to her physician because she did not realize that it was related. Appellant
explained that, when she saw an orthopedic surgeon, she informed him that she had slipped.
In an October 5, 2018 report, Dr. Oliverio noted that appellant presented for evaluation of
bilateral knee pain. He indicated that she began to develop swelling over the posterior aspects of
the knees. Dr. Oliverio noted that appellant denied any known injury or trauma. He diagnosed
intermittent synovitis, and bilateral knees. An October 5, 2018 x-ray of the right knee read by
Dr. Oliverio, revealed intermittent synovitis of the bilateral knees.

2

A January 5, 2019 x-ray of the left hip interpreted by Dr. Raymond Dahl, a Board-certified
orthopedic surgeon, revealed ilio tibial band syndrome with trochanteric bursitis.
A January 3, 2019 hospital report from Dr. Gerald E. Willwerth, an interventional
radiology specialist, noted that appellant presented with left hip and left-sided back pain. He
indicated that, approximately two months prior, she sustained an injury to her low back and left
hip when she slipped and “did a split.” Dr. Willwerth diagnosed acute low back pain and acute
left hip pain.
A January 24, 2019 MRI scan of the left hip, interpreted by Dr. Azar, revealed findings
consistent with bone infarcts and no convincing evidence of an acute fracture.
In response to a series of questions from OWCP, Dr. Buerk in a February 1, 2019 letter,
indicated that he had appended his notes to answer all, but one of the questions. In response to the
remaining question, as to whether the September 14, 2018 injury necessitated surgery, he opined
that “[i]t is with a reasonable degree of medical certainty the current treatment and need for surgery
is directly related to the September 14, 2018 work injury. The mechanism of injury as described
by [appellant] directly correlates to her clinical examination.”
By decision dated February 28, 2019, OWCP accepted that the September 14, 2018
employment incident occurred as alleged. However, it denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between her diagnosed conditions and the accepted September 14, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that

3

S.N., Docket No. 18-1627 (issued May 15, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

allegedly occurred.6 The second component is whether the employment incident caused a personal
injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve.8 A physician’s opinion regarding causal relationship between the diagnosed
condition and the implicated employment incident must be based on a complete factual and
medical background.9 Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and an employment incident.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
conditions were causally related to the accepted September 14, 2018 employment incident.
OWCP received work excuse notes in support of appellant’s claim. The notes dated
October 5 and 15, November 13, and December 5, 2018, and January 9, 2019, from Dr. Oliverio,
and the January 22, 2019 work excuse from Dr. Buerk, do not provide an opinion on the issue of
causal relationship. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.11 These reports, therefore, are insufficient to establish appellant’s claim.
Similarly, in a January 3, 2019 hospital report, Dr. Willwerth diagnosed acute low back
pain and acute left hip pain. However, pain is a symptom and not a valid diagnosis.12 This report
was insufficient to establish appellant’s claim as it did not provide a firm diagnosis of a medical
condition causally related to the accepted employment incident.13
In an October 5, 2018 report, Dr. Oliverio noted that appellant began to develop swelling
over the posterior aspects of the knees, but denied any known injury or trauma. He diagnosed
intermittent synovitis, bilateral knees. The Board finds that Dr. Oliverio did not offer an opinion
as to the cause of appellant’s diagnosed conditions and did not describe any injury as occurring at
work. As noted above, the Board has held that medical evidence that does not offer an opinion

6

See T.O., Docket No. 18-1012 (issued October 29, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

7

See T.O., id.; John J. Carlone, 41 ECAB 354 (1989).

8

See K.C., Docket 17-1693 (issued October 29, 2018); Robert G. Morris, 48 ECAB 238 (1996).

9

See K.C., id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

Id.

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

D.B., Docket No. 18-1359 (issued May 14, 2019).

13

Id.

4

regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.14 This report is insufficient to establish appellant’s claim.
In a January 22, 2019 treatment note, Dr. Buerk reported that, in September 2018,
appellant’s legs split while mopping at work. He diagnosed avascular necrosis with collapse, left
hip; however, he offered no opinion that the diagnosed condition was the result of the employment
incident. As previously noted, the Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.15 This report is also insufficient to establish appellant’s claim.
In a February 1, 2019 report, Dr. Buerk opined: ‘‘[i]t is with a reasonable degree of
medical certainty the current treatment and need for surgery is directly related to the
[September] 14, 2018 work injury.” He explained that “the mechanism of injury as described by
[appellant] directly correlates to her clinical examination.” However, Dr. Buerk did not provide a
history of injury or offer medical rationale explaining how appellant’s conditions were caused by
the employment incident. Simply, offering a conclusion is insufficient to establish a causal
relationship.16 To be of probative medical value, a medical opinion must explain how
physiologically the movements involved in the employment incident caused or contributed to the
diagnosed conditions.17 Lacking this rationalized explanation, Dr. Buerk’s reports are therefore
insufficient to establish appellant’s claim.
OWCP also received a January 4, 2019 note from a nurse. Nurses, however, are not
considered “physician[s]” as defined under FECA.18 Consequently, their medical findings and/or
opinions will not suffice for purposes of establishing entitlement to FECA benefits.19
Appellant submitted diagnostic imaging studies in the form of an October 5, 2018 x-ray of
the right knee, a January 5, 2019 x-ray of the left hip, and MRI scans of the left hip dated
January 15 and 24, 2019. The Board has held that diagnostic studies lack probative value as they

14

Supra note 11.

15

Id.

16

See id.

17

T.C., Docket No. 18-1498 (issued February 13, 2019).

5 U.S.C. § 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law; see T.T., Docket No. 18-0838 (issued September 19, 2019). See also David P. Sawchuk, 57 ECAB 316,
320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists are not competent to
render a medical opinion under FECA). 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). O.R., Docket No. 18-1458 (issued
August 2, 2019) (nurse practitioners are not considered a physician as defined under FECA).
18

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

5

do not provide an opinion on causal relationship between the employment incident and her
diagnosed conditions.20 These reports are therefore also insufficient to establish appellant’s claim.
As there is no well-reasoned medical opinion establishing appellant’s claim for
compensation, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
conditions were causally related to the accepted September 14, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 28, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

See R.C., Docket No. 19-0376 (issued July 15, 2019); C.B., Docket No. 18-0071 (issued May 13, 2019).

6

